DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03 December 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 4-8 have been considered but are moot because the new ground of rejection, while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits.
Applicant’s argues the ejector taught in Hatakeda does not constitute a stirring mixer that is adapted to swirl the mixed gas. The Examiner respectively disagrees.  With gases flowing, depending on the speed of the incoming gas there be turbulent flow. The prior art ejector would be capable of be operated at a speed in which turbulent mixing occurs in the mixed gas supply channel (see MPEP 2114).
Applicant further argues that KOJIMA does not teach the guide rib being secured to an inner wall of the fuel gas inlet communication hole however, the Examiner respectfully disagrees. The guide rib (see straightening member 82) taught in KOJIMA is taught as extending between the corners of the fuel gas supply communication hole in the fuel gas supply communication hole 38a. As the straightening member 82 is to remain stationary in the fuel gas supply communication hole 38a while redirecting the gas flow therethrough, it is not unreasonable to conclude the straightening member 82 as secured to the inner wall of the fuel gas supply communication hole 38a.
Applicant has provided no criticality for the claimed arrangements, particularly regarding structure of the guide rib therefore the obvious rejections in view of the modified prior art is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117564 A1 to Hatakeda et al. (cited previously by Examiner), hereinafter referred to as “HATAKEDA” in view of JP2014-078428 to Kojima et al. (cited in IDS with applicant submitted English translation), hereinafter referred to as “KOJIMA”.
Regarding claim 1, HATAKEDA teaches a fuel cell stack 14 configured by stacking a plurality of power generating cells (fuel cells) 20 disclosed in [0025], each fuel cell having: 
a fuel gas inlet communication hole (see fuel gas inlet manifold 42a disclosed in [0028]) shown in FIG 2 as disposed at an end of the fuel cell in a stacking direction;
a mixed gas supply channel (see piping between the ejector 70 and the fuel gas inlet manifold 42a shown in annotated FIG 2; as disclosed in [0042; 0046] fuel gas from the hydrogen tank and off-gas from the separator are both fed into the ejector 70, mixed and are fed into fuel gas inlet manifold 42a) shown in FIG 2 as communicating with the fuel gas inlet manifold 42a and supplies mixed gas comprising fuel gas and fuel off-gas to the fuel cell stack.
While HAKATEDA is silent to a stirring mixer in the mixed gas supply channel, HAKATEDA does teach a feature of the ejector 70 which sucks gas in from the circulation channel 80 (see [0046]).
It would be obvious to one skilled in the art that the resultant turbulent flow from the negative air of the sucking action within the ejector would agitate the mixed gas thereby swirling and mixing the gases, therein providing an obvious equivalent structure to the stirring mixer as disclosed in [0027] of the instant specification, which discloses the stirring mixer as “adapted to stir the mixed gas of the fuel gas and fuel off-gas” (see MPEP 2114.07).  HAKATEDA further teaches the ejector as disposed along the mixed gas supply channel shown in annotated FIG 2 below. 

    PNG
    media_image1.png
    457
    764
    media_image1.png
    Greyscale

HAKATEDA teaches a stirring chamber 96 connected to a mixed exhaust gas discharge pipe with a plurality of ribs 102 in [0036]; however, only discloses ribs thereto and is silent to a guide rib being disposed on an inner wall of the fuel gas inlet manifold 42a.
KOJIMA teaches a fuel cell stack comprising a plurality of generating cells (fuel cell) 12 as disclosed in [0016] having a fuel gas inlet communication hole (see fuel gas supply communication hole 38a disclosed in [0023]), wherein fuel gas in supplied to the fuel gas supply communication hole 38a of the end plate 20a as disclosed in [0036]. KOJIMA further teaches a guide rib (see straightening member 82 in [0048, FIG 5]) provided on the inner wall of the fuel gas inlet communication hole and further discloses an arrangement in which the guide rib is disposed—according to FIG 5 being a guide rib on the opposite side of the power generation portion of the fuel cells if utilized in the fuel gas supply communication hole 38a shown in FIG 1. While the guide rib taught in KOJIMA is disposed extending between corners of a diagonal position in the fuel gas inlet communication hole (fuel gas supply communication hole 38a), and further taught to be arranged where a corner position is on the upper part side, the guide rib as taught is capable of obstructing a substantial portion of the side of the inlet communication hole opposite the power generation portion of the fuel cell (see teaching in [0048]; see further annotated FIG 5 below for where the guide rib taught in KOJIMA intercepts flow through the side of the gas inlet communication hole opposite that leads to the power generation portion of the fuel cell). 

    PNG
    media_image2.png
    277
    263
    media_image2.png
    Greyscale

One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify the fuel gas inlet manifold of HAKATEDA with the fuel gas supply communication hole comprising the straightening member of KOJIMA to deflect unwanted material in the gas stream as it flows into the fuel cell as disclosed in KOJIMA (see [0014] of KOJIMA) to maintain good power generation performance. 
As the use of a guide rib and straightening member as disclosed in [0032] of KOJIMA is known in the art for deflecting flow of materials, it would be obvious to one skilled in the art as of the effective filing date of the claimed invention that the straightening member in KOJIMA is an equivalent structure for the same purpose as the guide rib of the instant (see MPEP 2114.06). 
Regarding claim 2, HATAKEDA teaches an ejector sucking gas from the circulation channel (see [0046]) therein swirling the fuel off-gas and the fuel gas as disposed immediately before the fuel gas inlet manifold 42a.
Regarding claim 3, HATAKEDA is silent to the guide rib being disposed perpendicular to the flow of impurities of the mixed gas. KOJIMA teaches in [0013] the straightening member of KOJIMA as arranged so as to horizontally deflect the incoming glass flow. The examiner notes that for the guide rib as claimed being disposed perpendicular to a flow on impurities, the invention therein is described as the material being worked upon (gas). One skilled in the art as of the effective filing date of the claimed 
Regarding claim 6, HATAKEDA is silent to having a guide rib adapted to collect impurities.
KOJIMA teaches the guide rib extending between corners of a diagonal position in the fuel gas inlet communication hole (fuel gas supply communication hole 38a), and further taught to be arranged where a corner position is on the upper part side, the guide rib as taught is capable of obstructing a substantial portion of the side of the inlet communication hole opposite the power generation portion of the fuel cell (see teaching in [0048]; see further annotated FIG 5 below for where the guide rib taught in KOJIMA intercepts flow through the side of the gas inlet communication hole opposite that leads to the power generation portion of the fuel cell). As the guide rib in KOJIMA is arranged where it can block a substantial portion of the inlet communication hole, one skilled in the art as of the effective filing date would recognize its ability to collect impurities in a similar fashion as disclosed in instant specification [0008] (see MPEP 2112.01).
Regarding claim 7, HATAKEDA is silent to having a guide rib extending parallel to the inner wall of the fuel cell inlet communication hole.
KOJIMA teaches the guide rib having length, width, and depth extending within the fuel gas inlet communication hole; therefore the guide rib is taught as being extended downward therein being a direction parallel to the side inner wall of the fuel gas inlet communication hole (see [0048]). One having skill in the art as of the effective filing date of the claimed invention would be motivated to modify HATAKEDA with the teachings of KOJIMA to reliably prevent unnecessary introduction of the undesirable liquid to the power generation surface of a fuel cell (see [0014] of KOJIMA).
Regarding claim 8, HATAKEDA is silent to having a guide rib secured to the inner wall of the fuel gas inlet communication hole along a surface of the guide rib.
The guide rib taught in KOJIMA extends between corners of the fuel gas supply communication hole 38a (see [0048]). Since the claim does not provide any structural distinction regarding how the guide rib is “secured” to the inner wall, it would be expected by one having ordinary skill in the art that the . 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0111116 A1 to Hotta et al. (cited in IDS), hereinafter referred to as “HOTTA”.
Alternatively, regarding claim 1, HOTTA teaches a fuel cell stack 10 constituted by stacking a required number of unit cells 11, each generating electric power, disclosed in [0039], each fuel cell having: 
a stack manifold 6 provided between one end plate 12 of the fuel cell stack 10 that has a fuel gas inlet communication hole (see outlet port 61b for sending toward the fuel cell stack 10 [0045]) shown in FIG 4 as disposed at an end of the fuel cell in a stacking direction; 
a mixed gas supply channel (see the point of merger 32c where hydrogen off-gas and the hydrogen gas from the hydrogen tank 30 are mixed together and is supplied to the fuel cell stack 10 via the fuel supply pipe 31 disclosed in [0033]) further comprising a rotor generating rotary drive force (see [0042; 0060]; FIG 6) disposed thereby the fuel cell stack inlet (see electric circulation pump 37 having an outlet port 61b for sending mixed fuel gas to the fuel cell stack 10 (see [0045]), and
while HOTTA is silent to having a guide rib along an inner wall of the fuel gas inlet communication hole on a side opposite that of the power generation portion, it would be expected by one having skill in the art of the effective filing date that the ridge narrowing the path of the mixed fuel gas flow path Rk in FIG 6 can be a guide rib in the fuel gas inlet communication hole (see annotated FIG 6). 

    PNG
    media_image3.png
    359
    486
    media_image3.png
    Greyscale

	Alternatively, regarding claim 2, HOTTA teaches the stirring mixer (see electric circulation pump 37 disposed before the fuel cell stack inlet) being positioned immediately before the fuel gas inlet communication hole (see further electric circulation pump 37 having an outlet port 61b for sending mixed fuel gas to the fuel cell stack 10 (see [0045]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117564 A1 to Hatakeda et al. (cited previously by Examiner), hereinafter referred to as “HATAKEDA” further in view of JP2014-078428 to Kojima et al. (cited in IDS with applicant submitted English translation), hereinafter referred to as “KOJIMA” as applied to claim 1 above and further in view of US 2015/0111116 A1 to Hotta et al. (cited in IDS), hereinafter referred to as “HOTTA”.
Regarding claims 4 and 5, HAKATEDA is silent to a stirring mixer being adapted in the mixed gas supply channel, HAKATEDA does teach a feature of the ejector 70 which sucks gas in from the circulation channel 80 (see [0046]).
It would be obvious to one skilled in the art that the resultant turbulent flow from the negative air of the sucking action within the ejector would agitate the mixed gas thereby swirling and mixing the gases, therein providing an equivalent structure to the stirring mixer as disclosed in [0027] of the instant specification, which discloses the stirring mixer as “adapted to stir the mixed gas of the fuel gas and fuel off-gas” (see MPEP 2114.07); it would be recognized that the ejector 70 producing turbulent flow is done 
HOTTA is relied upon for its teaching of an alternative means to mix fuel gas G1 and hydrogen off-gas G2 to produce a resulting mixed gas (see [0048, 0050] by using an electric circulation pump 37 directly connected to the stack manifold 6 comprising an electric motor 50 that generates rotary drive force (see [0042; 0060]; FIG 6) disposed by the fuel cell stack inlet (see electric circulation pump 37 having an outlet port 61b for sending mixed fuel gas to the fuel cell stack 10 (see [0045]). One skilled in the art as of the effective filing date would be motivated to modify HAKATEDA with the teachings of HOTTA to take advantage of improvements to economic efficiency (see [0061]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723